Citation Nr: 0940769	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder muscle injury.

2.  Entitlement to service connection for residuals of injury 
to the right leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
Veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.

This matter was previously before the Board in February 2009, 
when other claims on appeal were denied and these issues 
remaining on appeal were remanded for additional development.  
The Board observes that the issue of entitlement to service 
connection for a right shoulder disorder was remanded for 
additional development, however the Board's decision 
inadvertently made reference to the right shoulder in the 
findings of fact, conclusions of law, and order sections of 
the decision.  This was inadvertent, and the additional 
development that the Board sought with regard to the right 
shoulder has now been accomplished nevertheless.  The Board 
now commences a de novo consideration of the claim and 
intends this new decision to be the Board's final decision on 
the issue of entitlement to service connection for a right 
shoulder disorder.

The Board also notes that during the course of this appeal, 
the Veteran has made inconsistent statements with regard to 
whether he claims entitlement to service connection for a 
disorder of the right leg or the left leg.  At the October 
2008 Board hearing, the Veteran specified that his claim 
concerned only a right leg disorder.  During the processing 
of the Board's February 2009 REMAND of this issue, the 
Veteran did not reply to the RO's April 2009 request for 
clarification on the matter, but the Veteran did report to a 
May 2009 VA examination and again expressed his claim 
exclusively in terms of a right leg injury and disorder.  
Consistent with the Veteran's recent statements and the RO's 
adjudication of this issue in the August 2004 rating 
decision, February 2005 Statement of the Case, and multiple 
Supplemental Statements of the Case, the Board now considers 
that claim on appeal to be entitlement to service connection 
for a right leg disorder.


FINDINGS OF FACT

1.  A right shoulder disorder was not manifested during 
service or for many years thereafter, and no current right 
shoulder disorder has been causally or etiologically linked 
to service, including any injury sustained during service.

2.  A right leg disorder was not manifested during service or 
for many years thereafter, and no current right leg disorder 
has been causally or etiologically linked to service, 
including any injury sustained during service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A right leg disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's service 
connection claims on appeal, the Board is required to ensure 
that the VA's 'duty to notify' and 'duty to assist' 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2004, 
March 2006, and April 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  

However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
examination reports addressing the issues in this appeal are 
of record, including most recently a VA examination report 
from May 2009.  The Board finds that the May 2009 VA 
examination report is probative and adequate evidence 
concerning the Veteran's claims on appeal, as it has been 
prepared by a competent medical expert who clinically 
inspected the Veteran's disabilities in connection with this 
claim on appeal, reviewed the claims file, and addressed the 
critical etiology questions with clarity and an explained 
rationale including citation of the contents of the claims 
file.

The Veteran and his representative have not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

The Veteran essentially contends that he currently suffers 
from right leg and right shoulder disorders that are related 
to his period of active service.  Therefore, he believes he 
is entitled to service connection for these disorders.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a right leg disorder and for a right 
shoulder disorder.  The law provides that service connection 
may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  The competent medical evidence shows no nexus 
between any current right leg disorder and his active 
service, nor between any current right shoulder disorder and 
active service, without resorting to mere speculation.

The Veteran's DD Form-214 reflects that he is a recipient of 
a Purple Heart and a Combat Infantry Badge, and thus, the 
Veteran is shown to have performed combat service.  For 
injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2008).  'Satisfactory 
evidence' is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

At his October 2008 Board hearing, the Veteran testified that 
he suffered significant injuries to his right leg and to his 
right shoulder during service.  The Veteran described that 
the injuries occurred while disembarking a moving helicopter.  
The Veteran has presented a substantially similar account in 
multiple statements throughout the record.

VA treatment records reflect that the Veteran has been seen 
for treatment of right knee instability following a June 2005 
right knee injury, and the Veteran testified that he has been 
prescribed a knee brace for right knee instability.  The 
Veteran's October 2008 hearing testimony appears to describe 
that his recent right knee injury was the result of a fall 
which occurred due to pre-existing knee instability dating 
back to the described in-service right knee injury.

A May 2009 VA examination report is of record and addresses 
the Veteran's right leg and right shoulder claims.  The 
report shows that the Veteran told the examiner that he 
"injured [his] right knee while jumping out of a helicopter 
in Cambodia in 1970."  The Veteran "had to jump 9 feet from 
ground with full gear.  He landed incorrectly and stressed 
his right knee / right knee was bent back when he landed."  
Furthermore, "he remembers that it was swollen and 
painful," and that it was "'stiff wrapped' by medic."  
Additionally, the May 2009 VA examination report notes that 
the Veteran described going to a field hospital and having x-
rays "which he states showed a chipped bone."  The Veteran 
described being given a brace and that his condition improved 
after being off duty for a month.  Since that time, the 
Veteran described "intermittent episodes of his right knee 
giving out," but "[n]o pain or flare ups" and the problem 
"has been stable over the years."

Similarly, with regard to the right shoulder, the May 2009 VA 
examination report shows that the Veteran recalled injuring 
the shoulder in the same jump from a helicopter; the Veteran 
recalled being treated in a field hospital and that x-rays 
revealed a chipped bone in his shoulder as well.  The Veteran 
recalled in-service treatment featuring pain pills and a 
sling, with his condition improving but leaving residual 
locking, popping, and occasional flare-ups.

Following interview of the Veteran, review of the claims 
file, and direct clinical inspection of the Veteran focusing 
upon the Veteran's claimed disabilities, the May 2009 VA 
examiner gave diagnoses of "Right Knee DJD" and "Right 
Shoulder DJD."  The examiner found no subluxation or 
instability of the right knee, and an MRI scan was 
interpreted to show degenerative and osteoarthritic changes, 
but with intact ligamentous structures.  The examiner found 
that imaging studies of the right shoulder showed 
"degenerative hypertrophic changes of the AC joint" but the 
shoulder was otherwise intact and normal; there were "[n]o 
residual fragments" and "no fracture deformities."

With regard to the diagnosed disabilities of degenerative 
joint disease of the right knee and degenerative joint 
disease of the right shoulder, the examiner addresses the 
question of any nexus to service by stating that "I cannot 
offer an opinion as to whether this current condition is as 
likely as not due to injuries caused during the military 
without resorting to speculation."  The examiner explained 
that he was unable to more definitively address the questions 
because "[t]here is insufficient evidence to support an 
opinion and over 30 years have passed since the incident."  
The Board notes that the May 2009 VA examiner described, 
earlier in the report, that he fully reviewed the claims file 
and noted "[t]here is no medical information found regarding 
a knee or shoulder injury in service."  The examiner 
specifically identified that the Veteran "had negative 
physical in 6/69 without mention of knee or shoulder 
problems" and that the Veteran also "had negative physical 
in 11/70 when getting out of military without mention of knee 
or shoulder problems."  Additionally, the examiner noted 
that the Veteran "has a handwritten statement in this 
[November 1970] exam - 'since my last physical my condition 
has not change' 'since my lsat [sic] physical my condition 
good.'"

The Board finds that the May 2009 VA examination report is 
highly probative in this case.  The medical examiner presents 
a competent medical conclusion reflecting review of the 
claims file, discussion of the history of the pertinent 
pathologies and the Veteran's report of symptoms, and current 
clinical findings from direct inspection.  This VA 
examination report is significantly probative in showing that 
the Veteran's currently diagnosed right knee and right 
shoulder disorders cannot, without a resort to speculation, 
be etiologically linked to his in-service injury.  The 
examiner cites the Veteran's negative service treatment 
records and the lengthy period following service with 
insufficient evidence documenting a pertinent pathology; this 
explains his conclusion that no nexus to service can be 
opined upon without a resort to speculation.  Service 
connection may not be based on a resort to speculation or 
mere possibility.  See 38 C.F.R. § 3.102.

The Board's own review of the claims file reveals no evidence 
to probatively contradict the key findings of the May 2009 VA 
examination report.  The Board accepts the Veteran's 
testimony regarding his fall from a helicopter during 
service, including the Veteran's testimony that he injured 
his right shoulder and right leg during that fall.  However, 
the preponderance of the probative evidence weighs against 
finding that any current chronic disability resulted from 
those injuries during service.

The Board notes that the Veteran's November 1970 service 
separation examination report is of record and shows that the 
Veteran was medically evaluated to be clinically normal in 
all respects at that time, including specifically with regard 
to lower extremities, upper extremities, and musculoskeletal 
system.  No pertinent abnormalities were noted.  
Additionally, the November 1970 separation examination report 
includes the Veteran's own signed written statement 
expressing that his condition had not changed since his last 
physical examination; that June 1969 examination report is 
also of record and shows no pertinent abnormalities at that 
time.  The November 1970 report further includes the 
Veteran's signed written statement that his condition has 
been "good" since his last examination.  There is otherwise 
no suggestion in any of the service treatment records of any 
medical attention or treatment for a right shoulder or right 
leg problem.

The Board finds that the service treatment records, 
particularly the November 1970 service separation examination 
report, are highly probative in showing that no chronic 
disorders of the right shoulder or the right leg were 
manifested following the Veteran's injuries from the fall he 
has testified about during service.  The service treatment 
records, featuring the November 1970 separation examination 
report, contain the contemporaneous impressions of trained 
medical professionals informed by inspection of the Veteran 
and consideration of his symptoms complaints.  Additionally, 
the Veteran's own statements at separation denying any 
pertinent abnormalities or changes in his health during the 
pertinent period are highly significant.  The service 
treatment records strongly suggest that neither trained 
medical professionals nor the Veteran himself believed that 
the Veteran experienced any manifestations of chronic right 
shoulder or right leg disorder during service; the 
contemporaneous service treatment records probatively weigh 
against the claims for service connection.

The Board also notes that there is no contemporaneous 
documentation of any symptoms, diagnosis, or treatment 
indicating right shoulder or right leg disability prior to 
the Veteran's filing of this claim in January 2004.  The 
approximately 33 year gap in time between the contended in-
service injury and the first contemporaneous evidence of a 
chronic right leg or right shoulder disorder is, in itself, 
significant and it weighs against the Veteran's claims.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, there is no affirmative medical evidence of an 
etiological link between the current disabilities and the 
Veteran's service to overcome the weight against the claim 
presented by the negative separation examination, absence of 
a pertinent diagnosis documented during service, lengthy 
period following service without contemporaneous 
documentation of pertinent treatment or diagnosis, and the VA 
examination report explaining that there is insufficient 
evidence to find a medical link between the current 
disabilities and service without resort to speculation.  
There is no other medical opinion of record or other evidence 
that probatively contradicts the medical findings of the May 
2009 VA examination report, nor does any other evidence more 
probatively support the Veteran's claims.  Thus, the most 
probative evidence of record shows that the Veteran's current 
right leg and right shoulder disorders are not shown to have 
been caused or aggravated during active service.

The Board acknowledges the Veteran's belief that his current 
right leg and right shoulder disorders are related to his 
activities during service and his testimony regarding 
continuity of pertinent symptoms since service.  However, the 
Veteran's contentions are outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
right knee or right shoulder disability during service, at 
separation, or for several decades following service.  Thus, 
service connection is not warranted based on continuity of 
symptomatology.  The Board again emphasizes that the 
approximately 33 year gap in time between the contended in-
service injury and the first contemporaneous evidence of a 
chronic right leg or right shoulder disorders is, in itself, 
significant and it weighs against the Veteran's claims.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to provide testimony regarding his 
recollection of injury and when he has experienced right leg 
or right shoulder pain and impairment, and the Board has 
considered his testimony in this regard.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is 
not competent to provide a specialized medical diagnosis or a 
determination of medical causation or etiology.  Simply 
stated, his opinions regarding the etiology of his right leg 
and right shoulder disabilities lack probative value; they do 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even were the 
Veteran competent to provide such an opinion, the Veteran's 
opinion is outweighed by the opinion from a trained medical 
professional rendered following the May 2009 VA examination.  
Thus, based upon the lack of a pertinent chronic diagnosis in 
service, or for several decades following service, and a 
preponderance of the probative evidence weighing against 
finding that any current right leg or right shoulder disorder 
is etiologically linked to service, the Board finds that the 
Veteran's claims for service connection must be denied.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against a finding of 
service connection for right leg and right shoulder 
disorders.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right leg disorder is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


